NOTICE OF ALLOWANCE
Status of Claims
Claims 1-3, 6, and 8-9 are currently amended as of 02/05/2021.
Claim 1 is further amended by Examiner’s amendment
Claims 10-20 have been canceled.
Claims 21-31 are newly added. Examiner Notes that claims 22-29 have a claim status as (previously presented or Original), however, these claims have been newly added as of 02/05/2021.
Claims 1-9 and 21-31 are currently pending and allowable as set forth below.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Medley on 02/25/2021.


The application has been amended as follows: 

In the Claims:
1. (Currently Amended) A computer implemented method comprising:
retrieving, from a log of a search engine, queries submitted by users to the search engine;

identifying travel-related queries in the set of queries;
extracting, by a query analyzer, travel-related preferences for the user based on the identified travel-related queries and storing the travel-related preferences for the user in computer-readable storage, wherein the query analyzer uses 
subsequent to extracting the travel-related preferences for the user, receiving, at the search engine and from a client computing device operated by the user, a second query from the user;
based upon the user identifier for the user, retrieving the travel-related preferences for the user from the computer-readable storage;
extracting travel related attributes from the second query;
identifying an intersection between the travel related attributes extracted from the second query and the travel related preferences for the user to yield a list of common attributes;
determining a duration and location for a trip based in part on the second query;
retrieving points of interests (POIs) associated with the location;
filtering the POIs based on the common attributes to yield a subset of the POIs to include in a trip itinerary; and
presenting the trip itinerary to the user, wherein the trip itinerary includes the subset of the POIs and a suggested order that the POIs are to be visited during a trip that conforms to the trip itinerary.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 

The Examiner hereby asserts that the totality of the evidence neither anticipates nor renders obvious the particular combination of elements as claimed. That is, the Examiner emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for combining or otherwise modifying the available prior art to arrive at the claimed invention. The combination of features as claimed would not be obvious to one of ordinary skill in the art because any combination of the evidence at hand to reach the combination of features as claimed would require a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias.

One piece of pertinent prior art is Gonzalez et al. (US 2018/0107950) disclosing analyzing user data to learn travel preferences and determine a duration and location for a trip based on a query and then determine a trip itinerary to recommend. See paragraph [0019]-[0022], [0035], [0041], [0056], [0061], Fig. 4. Another piece of pertinent prior art is Bapna et al. (US 2014/0229102) disclosing identifying a subset of POIS for a user to visit based on preferences and rank. See at least paragraph [0042], [0045], [0046], [0125]-[0127]. Another piece of pertinent prior art is Goldstein et al. (US 2017/0134335) disclosing data structures linked to each user and search history/key terms/preferences. See Goldstein: paragraph [0044], [0048], [0068], [0121]. Another piece of pertinent prior art is Greystoke et al. (US 2015/0242930) disclosing analyzing a set of queries to extract a plurality of travel related preferences for a user than receive a second query and extract a set of travel related attributes for the second query and use that information to determine what to present a user with respect to travel planes. See at least paragraph [0060]-[0063], [0071], [0076]-[0079], [0098], [0113]. Another piece .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The references cited in the form PTO-892 were not applied under the Reasons for Allowance, however, they are considered relevant to both claimed and unclaimed features of the instant invention. Applicant is herein advised to review the cited prior art references prior to responding to the instant Notice of Allowance in order to expedite prosecution of the instant application. For example:
Chen (US 2011/010184806)
Ghahramani (US 2016/0371798)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY E BARGEON whose telephone number is (571)272-2861.  The examiner can normally be reached on Monday-Friday 9:00am to 6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571) 272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.E.B/Examiner, Art Unit 3684                                                                                                                                                                                                        
/JASON B DUNHAM/Supervisory Patent Examiner, Art Unit 3684